United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.V., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Cheyenne, WY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-997
Issued: November 14, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2012 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ (OWCP) merit decision dated March 2, 2012 denying her claim for
wage-loss compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant is entitled to compensation for intermittent wage loss for
the periods March 29 to December 21, 2009, January 3 through December 25, 2010 and
January 3 through June 4, 2011.
FACTUAL HISTORY
This case was previously before the Board. By decision dated April 22, 2011, the Board
reversed OWCP’s September 15, 2009 decision which terminated appellant’s medical benefits
1

5 U.S.C. § 8101 et seq.

effective May 1, 2009. The Board found that the opinion of Dr. Jeffrey J. Sabin, a Boardcertified orthopedic surgeon and the impartial medical specialist, was equivocal and
unrationalized on the issue of whether she still had residuals of the accepted work-related injuries
of right shoulder strain, cervical strain and thoracic strain and whether further treatment or
therapy was warranted.2 The law and the facts of the previous Board decision are incorporated
herein by reference. Appellant retired from the employing establishment on June 1, 2011.
In a July 14, 2009 report, Dr. Laura Gervais, a chiropractor, noted treating appellant since
January 28, 2008, for right-sided periscapular pain, right neck pain and right thoracic spine pain
due to a fall at work in October 2000.3 She assessed chronic thoracic and cervical sprain/strain
with intersegmental dysfunction and myofascial triggering due to the workplace fall.
Dr. Gervais stated that no imaging was done at her office. She noted performing manipulative
therapy and myofascial release as well as applying hot moist packs.
On June 1, 2011 appellant filed a claim for intermittent compensation benefits from
March 29 through December 21, 2009, January 3 through December 25, 2010 and from
January 3 through June 4, 2011 identifying leave without pay, leave buyback, credit hours,
absent without leave (AWOL), and administrative leave for medical treatment and going to the
gym to perform prescribed independent exercises. The records contemporaneous with the period
claimed were from a chiropractor.4
In letters dated June 23 and August 17, 2011, OWCP informed appellant about the
deficiencies in her claims. It noted the evidence necessary to establish the claim and that she
appeared to claim time off to perform an independent exercise program during the workday.
OWCP had previously denied this claim. It further noted that many of appellant’s medical
records were from a chiropractor and there was no documentation to support such treatment.
In response, appellant submitted revised CA-7 and CA-7a forms dated July 12, 2011.
She claimed leave without pay (LWOP) for independent exercises and doctor appointments.
From January 4 to June 4, 2011, 1 hour LWOP on March 2, 2011 was claimed. From January 3
to March 27, 2010: 1 hour on January 9, 2010; 3.5 hours on January 23, 2010; and 3 hours on
March 6, 2010 for a total of 7.5 hours LWOP was claimed. From April 3 to July 3, 2010,
appellant claimed three hours LWOP on April 23, 2010. From July 4 to September 18, 2010,
appellant claimed five hours LWOP on August 28, 2010. From June 21 to September 5, 2009,
appellant claimed five hours LWOP on July 4, 2009. From September 12 through November 21,
2009, appellant claimed two hours on September 19, 2009 and four hours on November 21,
2009, for a total of six hours LWOP. Doctor appointments were noted to be on June 27, April 21
and 22, August 11 and 12, September 23 and 24 and November 16, 2009; January 8, 14, 16, 21
and 29, February 11, March 2 and 23, April 22 and 23, June 24 and 25, July 22 and 23 and
2

Docket No. 10-1026 (issued April 22, 2011). On October 6, 2000 appellant, a senior associate advocate, slipped
and fell on an icy surface while walking toward the entrance of her workplace. OWCP accepted her claim for right
shoulder strain, cervical strain and thoracic strain. Appellant lost intermittent time from work and received wageloss compensation. She returned to full duty without restrictions in August 2002.
3

The record also contains incomplete attending physician’s reports from Dr. Gervais in 2008 and 2009 noting
diagnosis codes.
4

Appellant did not claim wage-loss compensation for any of the dates she went to medical appointments.

2

August 26 and 27, 2010; January 20 and 21, February 24 and 25, March 24 and 25, April 21 and
22, May 26 and 27, 2011.
On July 29, 2011 the employing establishment stated that appellant’s work tour of duty
did not include Saturdays. The dates claimed which fell on Saturdays were noted as July 4,
September 19 and November 21, 2009, January 9 and 23, April 24 and August 28, 2010 and
March 26, 2011.
The employing establishment noted that appellant retired effective
June 1, 2011. On January 8, 2010 one hour was charged to Family Medical Leave Act (FMLA)
and the other seven hours were charged to a combination of annual leave, sick leave and work
codes and that she was paid for seven hours. On January 21, 2010 appellant’s time was charged
to a combination of work code and sick leave. On March 8, 2010 her entire day was charged to a
work code. On March 2, 2010 appellant’s time was charged to a work code and FMLA-LWOP.
On April 22, 2010 the entire day was charged to a work code. On April 23, 2010 the day was
charged to a combination of FMLA-LWOP and work code. On August 26 and 27, 2010
appellant’s time was charged to a combination of FMLA and work code.
The employing establishment stated that appellant’s claim forms were incomplete.
Appellant was allowed to use family leave for independent exercises but when her claim was
denied she continued to perform independent exercises and she was charged AWOL. The
employing establishment stated that, since she retired, she was no longer eligible to claim leave
buyback. A detailed list of the breakdown of appellant’s leave analysis was provided.
Appellant submitted revised CA-7 and CA-7a forms from January 3 through
December 25, 2010 and from January 3 through June 4, 2011 and an undated, incomplete Form
CA-20 from Heather Kauffman, a chiropractor.
In a July 21, 2011 report, Dr. Ronald L. Malm, a Board-certified family practitioner,
stated that appellant was at maximum medical improvement and that she was able to maintain
her current status with the self-directed exercise program as well as intermittent manipulative
therapy. He stated that appellant had consulted with Dr. Gervais for evaluation and treatment.
In an August 23, 2011 decision, OWCP denied appellant’s claim for intermittent
compensation benefits from January 3 through December 25, 2010 and from January 3 through
June 4, 2011. It found that the record contained insufficient medical evidence to support
disability claimed or to support compensation for medical appointments. OWCP also found no
documentation justifying treatment by a chiropractor as required under FECA. In denying
compensation for independent exercise, it referred to its previous decision dated February 25,
2005 which denied compensation for independent exercise.5
In a September 1, 2011 report, Dr. W. Carlton Reckling, a Board-certified orthopedic
surgeon, opined that appellant had ongoing pain and physical dysfunction related to her injuries
to the cervical spine, thoracic spine and shoulder. Appellant would benefit from a thoracic outlet
exercise program and an aggressive rehabilitation program. Magnetic resonance imaging (MRI)
5

By decision dated February 25, 2005, OWCP denied compensation for independent exercise which appellant
performed during work hours. It stated “although the claimant’s physicians support the necessity of the claimant
continuing to engage in her exercise program neither physician stated that the claimant was not medically capable of
working a full duty day and doing independent exercise after work at her convenience.”

3

scans for the cervical spine and right shoulder were ordered, which she underwent on
September 2, 2011.
OWCP found a conflict in medical opinion existed between Dr. Malm, a treating
physician, and Dr. Alfred Lotman, a Board-certified orthopedic surgeon and OWCP referral
physician, regarding to whether appellant had any continuing work-related residuals.
In a September 15, 2011 report, Dr. Hendrick J. Arnold, a Board-certified orthopedic
surgeon serving as an impartial specialist, opined that appellant had no continuing residuals of a
pathologic diagnosis due to her work injury and no further medical treatment was required as a
result of the work injury. He stated that she should be treated under the rubric of “chronic pain
syndrome” and advised that her need for treatment was due to intrinsic factors, not extrinsic
factors like her work-related trauma.
By decision dated October 6, 2011, OWCP denied appellant’s claim for intermittent
compensation from March 29 through December 21, 2009. It found the most contemporaneous
medical records were chiropractic records and, of the relevant physician records, none of the
dates she attended medical appointments were claimed. OWCP found there was no justification
of record to support chiropractic treatment and denied claimed compensation. It also denied
compensation claimed for independent exercise.
Appellant disagreed with the August 23 and October 6, 2011 decisions and requested a
hearing, which was held December 2, 2011. She stated that she lost time from work to perform
independent exercises and obtain treatment. When asked why she did not perform her
independent exercises after work, appellant indicated that her managers required her to work
certain schedules which would not allow her to get out of work before 3:30 p.m. and that she
picked up and cared for her grandchildren after school and there was no time afterwards to go to
the gym. She indicated that her husband helped with the grandchildren after he retired in 2010
and that she stopped doing her independent exercises in 2011. Appellant also stated that she left
work early to obtain treatment. She indicated that she sought help from chiropractors and
masseuses to help relieve her spasms. September 1 and 20, 2011 progress reports from
Dr. Reckling were received along with a December 20, 2011 report from Dr. Malm.
By decision dated March 2, 2012, an OWCP hearing representative affirmed OWCP
decisions dated August 23 and October 6, 2011.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.6 For each period of
disability claimed, the employee has the burden of establishing that he or she was disabled for
work as a result of the accepted employment injury.7 Whether a particular injury causes an

6

See Amelia S. Jefferson, 57 ECAB 183 (2005).

7

Id.

4

employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.8
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury.9 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn
wages.10 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages he or she was receiving at
the time of injury, has no disability and is not entitled to compensation for loss of wage-earning
capacity.11 When, however, the medical evidence establishes that the residuals or sequelae of an
employment injury are such that, from a medical standpoint, they prevent the employee from
continuing in his or her employment, he or she is entitled to compensation for any loss of wages.
To meet this burden, a claimant must submit rationalized medical opinion evidence based
on a complete factual and medical background supporting such a causal relationship.
Rationalized medical opinion evidence is medical evidence which includes a physician’s opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment factor(s).12 The opinion of the physician must be based on a
complete factual and medical background, must be one of reasonable medical certainty and must
be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.13
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.14
An injured employee may also be entitled to compensation for lost wages incurred while
obtaining authorized medical services.15 This includes the actual time spent obtaining the
medical services and a reasonable time spent traveling to and from the medical provider’s
location.16 As a matter of practice, OWCP generally limits the amount of compensation to four

8

See Edward H. Horton, 41 ECAB 301 (1989).

9

S.M., 58 ECAB 166 (2006); Bobbie F. Cowart, 55 ECAB 746 (2004); Conard Hightower, 54 ECAB 796
(2003); 20 C.F.R. § 10.5(f).
10

Roberta L. Kaaumoana, 54 ECAB 150 (2002).

11

Merle J. Marceau, 53 ECAB 197 (2001).

12

A.D., 58 ECAB 149 (2006).

13

Judith A. Peot, 46 ECAB 1036 (1995); Ruby I. Fish, 46 ECAB 276 (1994).

14

See William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

15

See 5 U.S.C. § 8103(a) (2006); Gayle L. Jackson, 57 ECAB 546, 547-48 (2006).

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16a
(October 2009).

5

hours with respect to routine medical appointments.17 However, longer periods of time may be
allowed when required by the nature of the medical procedure and/or the need to travel a
substantial distance to obtain the medical care.18
In situations where compensation is claimed for periods when leave was used, OWCP has
the authority and the responsibility to determine whether the employee was disabled during the
period for which compensation is claimed.19 It determines whether the medical evidence
establishes that an employee is disabled by an employment-related condition during the period
claimed for leave buyback, after which the employing establishment will determine whether it
will allow the employee to buy back the leave used.20
ANALYSIS
OWCP accepted that on October 6, 2000 appellant sustained cervical, thoracic and right
shoulder strains during the course of her federal employment. She filed claims for compensation
for intermittent periods from March 29, 2009 through June 4, 2011 for treatment with a
chiropractor and for going to the gym to perform prescribed independent exercises. OWCP
advised appellant on June 23 and August 17, 2011 of the deficiencies in her claim for wage-loss
compensation. It noted that it had previously denied her claim for wage-loss compensation for
time off to perform independent exercise during the workday and there was no medical
documentation justifying her treatment by a chiropractor. By decision dated March 2, 2010, a
hearing representative affirmed the August 23 and October 6, 2011 OWCP decisions that denied
compensation for wage loss for the periods March 29 to December 21, 2009, January 3 to
December 25, 2010 and January 3 to June 4, 2011.
The Board finds that appellant had not met her burden of proof to establish entitlement to
compensation for the claimed periods. Several days which she claimed wage-loss compensation
for are not payable. Since appellant’s tour of duty did not include Saturdays, the time claimed on
July 4, September 19 and November 21, 2009, January 1 and 23, April 24 and August 28, 2010
and March 26, 2011 are not payable. The employing establishment advised that the entire day of
March 8, 2010 was charged to a work code, so it is not payable. As appellant retired on June 1,
2011, she is not eligible for compensation claimed June 1 through 4, 2011. The employing
establishment also indicated that she was not eligible to claim leave buyback, so the annual and
sick leave listed is not payable.21 The Board notes that, for certain LWOP claimed, the
employing establishment indicated several of the dates claimed were charged to a combination of
FMLA-LWOP and work code. For time in which appellant was in LWOP status, she has not
submitted supporting medical evidence to indicate that she was either totally disabled, due to her

17

Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
18

Id.

19

See Glen M. Lusco, 55 ECAB 148 (2003); see also 20 C.F.R. § 10.425.

20

Glen M. Lusco, id.

21

As noted, employing establishment rules determine if leave buyback is available. 20 C.F.R. § 10.425.

6

accepted conditions, for the time claimed or that she was obtaining authorized medical services
at the claimed time.
Regarding the claim of compensation for medical appointments, there are no
contemporaneous medical records during the periods to support compensation for wage-loss
incidental to authorized medical services. The records are from chiropractors. The record does
not contain any documentation authorizing treatment by a chiropractor. The record contains no
evidence from Dr. Gervais or Dr. Kaufmann that they manually manipulated appellant’s spine to
correct a subluxation as demonstrated by x-ray to exist.22 The chiropractors are not physicians as
defined under FECA. The wage-loss compensation claimed for chiropractic care is not
reimbursable. There is also no indication that appellant’s treatments were rendered upon the
direction of an authorized physician.23 Although Dr. Malm noted that appellant had consulted
with Dr. Gervais, he did not indicate that he referred appellant to Dr. Gervais for treatment of her
accepted conditions. Thus OWCP properly denied wage-loss compensation for wage loss which
appellant incurred from obtaining chiropractic treatment.
There is also no contemporaneous medical records during the periods claimed to support
wage-loss compensation for appellant to perform independent exercises during work hours.
OWCP previously found in its February 25, 2005 decision that none of appellant’s physicians
found that she was not medically capable of working a full-duty day and doing independent
exercises after work. Appellant submitted no further medical evidence to support that she was
not capable of performing her full-time federal duties and that she must perform her prescribed
independent exercises during work hours. It was her choice to exercise during work hours so she
could engage in personal obligations after work. Thus, OWCP properly denied wage-loss
compensation for wage loss incurred when appellant engaged in independent exercises at the
gym during work hours.
The Board finds that appellant has not submitted medical evidence sufficient to establish
entitlement to wage-loss compensation for intermittent periods from March 29 to December 21,
2009, January 3 to December 25, 2010 and January 3 to June 4, 2011. OWCP properly denied
her claim for compensation.
On appeal appellant contends that the hearing representative incorrectly noted her
employing establishment and her work-related injuries in the March 2, 2012 decision. While the
decision may contain an incorrect reference to appellant’s employer, this administrative error has
no bearing on the fact that appellant’s wage-loss claim for intermittent periods March 29 to
December 21, 2009, January 3 to December 25, 2010 and January 3 to June 4, 2011 is not
supported by the medical evidence of record.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

22

5 U.S.C. § 8101(2); Merton J. Sills, 39 ECAB 572, 575 (1988).

23

David Deloatch, 41 ECAB 212 (1989).

7

CONCLUSION
The Board finds that appellant has not established entitlement to intermittent wage-loss
compensation for the periods March 29 to December 21, 2009, January 3 to December 25, 2010
and January 3 to June 4, 2011.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated March 2, 2012 is affirmed.
Issued: November 14, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

